Judgment unanimously reversed on the law with costs, judgment of liability granted to claimants, and *1001matter remitted to Court of Claims for further proceedings, in accordance with the following Memorandum: Claimants appeal from a judgment entered at the close of proof at trial on the issue of liability dismissing the claim as legally insufficient to establish liability under Labor Law § 240 (1). In dismissing the claim, the court seemed to rely on two rationales. First, the court implied that, in order to recover, claimant had to show that he fell from a scaffolding or other temporary elevated platform, and that the bridge abutment from which claimant fell could not be so categorized. Second, the court apparently found that it was fatal to the section 240 (1) claim that claimant "chose his position on the wall as a position convenient to him and not a place where he was forced to work”.